The subject-matter of the appeal is succinctly stated as follows in the brief for appellants (there was no oral argument): "Vice-Chancellor Stein concluded that there was an intestacy as to the unitemized fifteen per cent., and a further intestacy as to the ten per cent. given to Louis Ost, Sr." (who predeceased the testator). "Appellants contend (1) that there is no intestacy as to the unitemized fifteen per cent., and (2) that there is no intestacy as to the ten per cent. given to Louis Ost, Sr."
A careful reading and consideration of the case and briefs, and of the opinions in the court of chancery, lead us to conclude that there was no error in the decree under review as regards the subject-matter of the appeal. The decree will accordingly be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 15.
For reversal — None. *Page 610